Citation Nr: 0333475	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  98-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 
1994, for a grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an effective date earlier than August 8, 
2001, for eligibility for Dependents' Education Assistance 
under 38 U.S.C., title 35 (DEA).

3.  Entitlement to service connection for a gastrointestinal 
disorder.

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses will be the subject of a 
separate decision under the same docket number).

(The issue of whether multiple prior decisions by the Board 
of Veterans' Appeals (Board) should be reversed or revised on 
the basis of clear and unmistakable error (CUE) will be the 
subject of a separate decision under a different docket 
number.)



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  


REMAND

The veteran's claim of entitlement to an earlier effective 
date for the assignment of a TDIU was previously before the 
Board in February 2000 and May 2002.  In February 2000, the 
Board denied the veteran's claim, and he appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a July 2001 Order, the Court, pursuant to 
a Joint Motion, vacated the Board's decision, and remanded 
the case for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002).

In a May 2002 decision, the Board found that even though the 
RO did not have the benefit of the explicit provisions of the 
VCAA and its implementing regulations when it adjudicated the 
case below, VA's duties under the law had been fulfilled.  
The Board then proceeded to deny the claim.

The veteran appealed the May 2002 Board decision to the 
Court.  By a December 2002 Order, the Court, pursuant to a 
Joint Motion, vacated and remanded the Board's decision.  The 
Joint Motion asserted, in part, that the duty to notify under 
the VCAA had not been fulfilled in the instant case.  
Specifically, the Joint Motion noted that in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the Court emphasized that 
the VCAA's statutory and regulatory provisions regarding the 
duty to notify required that VA specifically inform a 
claimant of what he or she must show to prevail in his or her 
claim, what information and evidence the claimant was 
responsible for, and what evidence VA must secure, but that 
no such notice was in the record.  Accordingly, the veteran 
was to be provided with such notice.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002), and has also been providing VCAA notice where an RO 
has not done so.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir., May 1, 2003).  The Federal Circuit 
held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  See Quartuccio, supra; Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  That decision 
also emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the foregoing, and because no further guidance or 
regulatory direction has been issued to implement the Federal 
Circuit decision and VA General Counsel opinion noted above, 
the Board believes that the most appropriate action is to 
remand this case to the RO so that the veteran can be 
provided with the appropriate notice under the VCAA regarding 
his claim, as mandated by the Court's December 2002 Order and 
the underlying Joint Motion.  

As the caselaw relating to the applicability of VCAA to 
claims, such as the ones being remanded, that were filed 
prior to its enactment has been somewhat inconsistent, a 
brief summary of the law follows.  VCAA was enacted on 
November 9, 2000, and was subsequently codified, in pertinent 
part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
VA has issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) (2002).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well-
grounded.  In the instant case, the veteran filed the claim 
that is the subject of this appeal before the enactment of 
VCAA.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Finally, as noted above, in 
the case currently before the Board, the Court issued an 
Order in December 2002 vacating the Board's decision denying 
the benefits sought in the instant appeal in order for the 
Board to address and fulfill the amended duty to notify and 
assist provisions, as set forth in the VCAA, to include 
providing the veteran with the appropriate notice under the 
VCAA, to include what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Quartuccio, supra.  Therefore, for 
purposes of the present case, the Board will assume that the 
VCAA is applicable to claims or appeals pending before the 
RO or the Board on the date of its enactment.

The Board also notes that the veteran's attorney has 
submitted additional evidence in support of his claim for an 
earlier effective date for assignment of a TDIU, which 
consists of a March 2003 private psychological evaluation 
report.  The RO should consider this evidence when it 
readjudicates the claim.

Regarding the veteran's gastrointestinal disorder claim, the 
Board notes that this case was previously remanded for 
additional development in October 1998, February 2000, and 
May 2002.  Specifically, the RO was to request that the 
veteran identify any pertinent medical records not on file, 
obtain any such records the veteran identified, and, finally, 
accord the veteran a medical examination which addressed the 
current nature and etiology of his gastrointestinal disorder.  
Here, the record reflects that the RO sent correspondence to 
the veteran in October 2002, which requested that he identify 
any such records.  No response from the veteran to this 
correspondence appears in the records assembled for the 
Board's review.  More importantly, it does not appear the 
veteran has undergone a medical examination as yet.  Thus, 
this case must be remanded again in order to comply with the 
prior remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board further finds that the record does not reflect that 
the veteran received adequate notice under the VCAA and 
Quartuccio, supra, for either the gastrointestinal disorder 
claim or his claim of entitlement to an earlier effective 
date for eligibility to DEA benefits.  Accordingly, he must 
be provided with such notice.

In providing the necessary notification under the VCAA, the 
RO should be cognizant of the fact that the Federal Circuit 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America (PVA), 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The VAMC should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) all sources of VA or non-VA 
treatment or examination for a 
gastrointestinal disorder.  The RO should 
secure copies of all identified records 
that are not already of record and 
associate them with the claims folder.

3.  After obtaining any additional 
records identified by the veteran to the 
extent possible, the RO should schedule 
the veteran for a VA medical examination 
to determine the nature and etiology of 
any gastrointestinal disorder that may be 
present.  The claims folder should be 
made available to the examiner for review 
before the examination.  

For any current gastrointestinal disorder 
found to be present, the examiner must 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that that disorder 
had its onset in service, is causally 
linked to any incident of service, or was 
caused or aggravated by service-connected 
prostatitis or treatment for same.  (The 
veteran contends, in part, that he 
developed gastrointestinal pathology, to 
include colitis, due to the antibiotic 
treatment he received for his service- 
connected prostatitis.)  In rendering an 
opinion, the examiner is requested to 
comment upon a December 1997 opinion of 
record to the effect that the veteran's 
colitis is secondary to multiple 
antibiotic use. 

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the VA examination report to 
ensure that it is responsive to and in 
compliance with this remand, and if not, 
the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained since the RO last 
adjudicated these claims, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




